DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the parallel cutting lines having the same width and size as those of the adhesive member are provided in portions of the release paper  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “…wherein two parallel cutting lines having the same width and size as those of the adhesive member are provided in portions of the release paper.” It is not clear to what the parallel cutting lines refer. Are they cut away from the release paper? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2013/0150691 A1 to Pace et al. (“Pace”).
As to claim 1, Pace discloses a sensor applicator assembly for a continuous glucose monitoring system, the sensor applicator assembly being assembled as a single unitary product (the sensor applicator is assembled to form a single unitary product) in which a sensor module periodically measuring a blood glucose level is preinstalled in an applicator, such that the sensor module is ejected by an operation of the applicator to be attached to a human body (see, e.g., Fig 10G), 
wherein a separate protective cap is detachably coupled to the applicator to block the sensor module, preinstalled in the applicator, from being exposed externally (see Fig 10F, element 206 and [0093]-[0096]), and 
adhesive tape and a release paper are attached to a body contact surface of the sensor module to enable the sensor module to be attached to the human body (see Fig 16A, element 1602), the release paper of the adhesive tape being detached and removed from the adhesive tape together with the protective cap while the protective cap is being detached from the applicator (see Fig 16A-B, element 1606 and [0117] – “The backing 1606 is spiral-cut and attached to a boss so that when the on-body device 1604 is transferred from the container 1500, the peel-away backing 1606 is left behind.”).  
As to claim 2, Pace further discloses wherein the protective cap includes: 
an outer cover coupled to one end portion of the applicator while surrounding an outer circumferential surface of the applicator (see Fig 10F, element 404); an 
extension extending from one end of the outer cover in a direction of an inner center of the applicator (see Fig 10G, element 1006); and 
More specifically, the platform 408 is disposed to protect and assist in the retention of the sensor, a sharp, and an associated connector. In some embodiments, the platform 408 is locked in place within the casing 404 until released by a longitudinally directed force from the applicator assembly 216 during the user assembly operation 106 (FIG. 1)”.  
As to claim 3, Pace further discloses wherein the adhesive tape and the release paper are disposed between the body contact surface of the sensor module, and 
the release paper is attached to a top surface of the inner support of the -3-protective cap coupled to the applicator, such that the release paper is detached and removed from the adhesive tape together with the protective cap while the protective cap is being detached from the applicator (see treatment of claim 1).  
As to claim 4, Pace further discloses wherein a separate adhesive member is bonded to an exposed surface of the release paper, such that the release paper is attached to the top surface of the inner support of the protective cap (see treatment of claim 1 – Examiner notes that “adhesive member” is reasonably interpreted to mean “a member to which adhesive may stick”).  
As to claim 6, Pace further discloses wherein the protective cap is provided with a locking member to prevent the protective cap, coupled to the applicator, from being detached from the applicator, the locking member being configured to be locked or unlocked by a user's manipulation (see [0095] – “More specifically, a portion of platform 408 bends and platform locking arms 504 are displaced inward as indicated by arrow P to clear locking grooves 508 in the locking ribs 1002 of casing 404, thus unlocking the platform 408. At this point, the platform 408 is held in place by guide ribs 1004 each providing a detent feature 1006 between the platform 408 and the guide ribs 1004 that can be overcome by further downward pressure applied by the user upon further depression of the applicator assembly 216 in the direction of the longitudinal axis Z.”).  
As to claim 7, Pace further discloses wherein the applicator is provided with a locking catch recess, and the locking member includes: 
a locking lever pivotably coupled to one side of the protective cap (see Fig 10F, element 504 – flange is allowed to pivot via living hinge near top portion of locking arm 504); and 
a locking catch protrusion provided on one end of the locking lever to be inserted into and engaged with the locking catch recess (see Fig 10F, element 504 – locking arm has a protrusion that releasably engages locking groove 508, which corresponds to a catch) 
wherein the locking lever is elastically supported in a direction in which the locking catch protrusion is inserted into and engaged with the locking catch recess (see [0095]).
As to claim 8, Pace further discloses wherein the protective cap is provided with a locking member to prevent the protective cap, coupled to the applicator, from being detached from the applicator, the locking member being configured to be locked or unlocked by a user's manipulation (see treatment of claim 6).  
As to claim 9, Pace further discloses wherein the protective cap is provided with a locking member to prevent the protective cap, coupled to the applicator, from being detached from the applicator, the locking member being configured to be locked or unlocked by a user's manipulation (see treatment of claim 6).  
As to claim 10, Pace further discloses wherein the protective cap is provided with a locking member to prevent the protective cap, coupled to the applicator, from being detached from the applicator, the locking member being configured to be locked or unlocked by a user's manipulation (see treatment of claim 6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace in view of US 2014/0249502 A1 to Nie.
As to claim 5, it is not clear that Pace discloses two parallel cutting lines having the same width and size as those of the adhesive member are provided in portions of the release paper.  However, in a similar invention, Nie teaches two parallel cutting lines having the same width and size as those of the adhesive member are provided in portions of the release paper (see Fig 3-4, element 164 – note pair of cutting lines forming a recess in the liner corresponding to the footprint of the adhesive member of Nie that corresponds to element 160).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive member and release paper as disclosed by Pace with the parallel lines of Nie in order to achieve the predictable result of allowing the liner to be easily removed.
As to claim 11, Pace further discloses wherein the protective cap is provided with a locking member to prevent the protective cap, coupled to the applicator, from being detached from the applicator, the locking member being configured to be locked or unlocked by a user's manipulation (see treatment of claim 6, above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791